Allow me at the
outset to congratulate His Excellency Mr. Theo-Ben
Gurirab, Foreign Minister of Namibia, on his election as
President of the fifty-fourth session of the General
Assembly. His talent, skills and experience in international
affairs guarantee the wise conduct and direction of this
session.
Our gratitude goes to the outgoing President, His
Excellency Mr. Didier Opertti.
Since the beginning of the fifty-third session of the
General Assembly, my country, Bosnia and Herzegovina,
has achieved remarkable progress in implementation of
the Dayton/Paris Peace Accords — progress, I might even
dare to say, that is encouraging. The progress is visible in
the further strengthening of peace, improvements in
efficiency and the stabilization not only of common
institutions but also of the institutions of both Entities as
well as of local government bodies. This progress is also
evident in the further promotion and affirmation of
democratic values, human rights and freedoms and even
in the return of displaced persons and refugees.
This progress has also been noted in numerous
reports by authoritative international representatives and
institutions from the Council of Europe, the European
Union, the Organization for Security and Cooperation in
Europe (OSCE), the High Representative and participants
in the Stability Pact Summit. All of them confirmed that
we have been moving in the right direction.
I do not want to suggest that the progress that has
been made is spectacular and that we in Bosnia and
Herzegovina, or the international players involved in my
country, are filled with great joy. Nonetheless, despite all
the criticism and all of the shortcomings, progress is
obvious, and that is a fact worthy of our attention, if for
no other reason than that it is proof that Bosnia and
Herzegovina is starting slowly and surely to move away
from political, humanitarian, economic and almost every
other form of stagnation. It is also proof that Bosnia and
Herzegovina is moving away from the state of deep
internal mistrust, doubt and reservation which has for a
long time existed between the two Entities and different
constitutive people, and between their political leaders and
representatives in common institutions. It is also a
reflection of the state of mind and general mood among
the citizens. I believe that it would not be too optimistic
to claim that those positive results and developments are
evidence of a higher potential and the growing will to
find a way out of the difficult and depressing state in
which Bosnia and Herzegovina was a prisoner for almost
a whole decade.
Of course, there are still many issues which we need
to work on regarding the Peace Agreement
implementation and the implementation of the conclusions
of the Peace Implementation Council contained in the
Bonn and Madrid documents, although it also cannot be
disputed that, unfortunately, we have reached unbalanced
results in the two Entities.
36


However, this year the common institutions of Bosnia
and Herzegovina have been working with greater
effectiveness, intensity and coordination. Furthermore,
272,000 displaced persons and 343,000 refugees have
returned to both Entities. However, the return remains one
of the most difficult and painful humanitarian, economic
and political issues, especially the so-called minority return.
On different levels, the minority return is still being slowed
down, manipulated, blocked and politically exploited.
However, we are not accepting the situation. Minority
return is not coming off our agenda; rather, it is
increasingly becoming an indicator of success,
demonstrating the capabilities and responsibilities of many
political leaders from the local to the State level. The public
at large — the voters — are monitoring and assessing this
process daily. The return of refugees under conditions set
by us is the barometer of reconciliation, respect for human
rights and stability in general.
Reform of the judicial system has also been initiated,
and it is aimed at the complete professionalization,
modernization and independence of judges and prosecutors,
in accordance with the norms and standards of the
democratic societies of contemporary Europe and the world.
The reconstruction of the Ministry of the Interior is also
under way, as well as the modernization, professional
training and education of local police. The recruitment of
policemen and policewomen reflects the demographic
picture of the population. Finally, there has also been
progress in cooperation with the International Criminal
Tribunal for the former Yugoslavia, although such
cooperation is still not complete in the region as a whole.
Starting with the current school year, children in the
schools of Bosnia and Herzegovina are attending classes in
accordance with new programmes which reflect the present
time and look to our common future. The school
programmes exclude contents which, according to the
common multinational commissions and international
representatives, could represent a threat and a danger to the
fragile confidence and understanding of the young
generations.
Significant results have been achieved through a
programme of economic and infrastructural reconstruction.
But the restoration of industrial capacity has brought it up
to only one third of its pre-war level. We still have a high
number of unemployed and socially dependent categories.
That is why Bosnia and Herzegovina will need international
assistance for a longer period of time. However, that would
be an investment not only in our future but in the future of
everyone.
Activities are under way in regulating the sensitive
but vital field of public information in both Entities. A set
of regulations on the organization and functioning of
broadcasting is in the process of being drawn up.
Significant measures have been undertaken in the sphere
of economic reform. In addition, the customs law has
entered into force, the reform of the banking system and
financial transactions has been launched and the first
results have been achieved in the privatization of small
enterprises. Preparations for the privatization of larger
public enterprises and industrial conglomerates, which
were an inheritance from the socialist period, are under
way.
Bosnia and Herzegovina is speeding up its activities
in these and many other areas as a reflection of its strong
orientation towards the building of democracy and civil
society, an open market economy and the enlargement of
human rights and, by doing so, it is meeting the
conditions for admission to the Council of Europe and
getting closer to the European Union and trans-Atlantic
institutions. Bosnia and Herzegovina has increased its
cooperation with the European Union and North Atlantic
groupings, at the same time benefiting from the various
forms of support and assistance that those institutions
have provided to us. In that regard, Bosnia and
Herzegovina was particularly encouraged by the adoption
last year of the European Union Declaration on special
relations with Bosnia and Herzegovina. The Consultative
Task Force established pursuant to that document has
intensified its work in assisting us to overcome a number
of technical, legal and organizational problems in the
relationship between Bosnia and Herzegovina and the
European Union. This has strengthened the functioning of
State and Entity institutions and is enabling us to
cooperate more successfully with the European Union.
For these and many other results which cannot be
mentioned because of the time limitations, we have to
thank the international community, which gave direct and
indirect assistance, and we are especially grateful to the
High Representative, who used his right to impose
solutions when we in Bosnia and Herzegovina were
unable to reach agreement through the normal democratic
process. All of those efforts should warn us that the
presence of the international community and its role in
Bosnia and Herzegovina is still indispensable; it remains
a guarantor that life in Bosnia and Herzegovina will move
towards normalization. I believe that one of the most
convincing pieces of evidence of the progress which we
are witnessing in Bosnia and Herzegovina was its
organization and hosting of the Summit of the Stability
37


Pact for South-Eastern Europe, which took place on 29 and
30 July this year in Sarajevo. As the Assembly may recall,
Sarajevo has hosted leaders of the States members of
European Union, the Russian Federation, Canada, the
United States of America, Japan, the Central and Eastern
European countries, the most important multilateral
institutions, such as this one, and, of course, the countries
of South-Eastern Europe — the very members of the
Stability Pact.
At that historic event, the common institutions of
Bosnia and Herzegovina, the bodies and organizations from
both Entities and many individual actors of all nationalities,
confirmed not only their abilities and their capabilities, but
also their belief in and readiness to make joint endeavours
in their respective and common interests. I am deeply
convinced that the numerous offers of congratulations and
recognition which were forwarded to us on that occasion
from the many prominent European and world heads of
State gathered in Sarajevo were more than a simple
expression of diplomatic courtesy.
As a unique contribution to the objectives of the
Stability Pact, Bosnia and Herzegovina and Croatia have
signed the border agreement, thereby removing this
sensitive issue from our respective agendas. We are
convinced that the Stability Pact and the declaration
adopted in Sarajevo have opened new perspectives to
Bosnia and Herzegovina, as well as to all the other
countries in the region. This has given birth to a stable and
definite solution to a series of catastrophic events of
Biblical proportions and the fast recovery of peoples and
countries that have paid an extremely high price for
ignorance, for political and military adventurism and for
flagrant violations of the norms of international relations
and international humanitarian law.
The guarantees of the success of the goals of the
Stability Pact — peace, prosperity and security for our part
of the world — indeed depend upon the determination and
preparedness of the European Union, the OSCE, the
Council of Europe, the United Nations and the North
Atlantic Treaty Organization (NATO), as well as other
international organizations, institutions and regional
initiatives. The guarantee of their accomplishment also
depends upon the fact that the European Union and the
United States of America have made the Stability Pact a
priority in their new trans-Atlantic programme, and the
European Union and the Russian Federation have made the
Pact the priority in their political dialogue.
Bearing all of this in mind, we in Bosnia and
Herzegovina are determined to embrace the Stability Pact
in its entirety, to build on it and to accomplish our
objectives through concrete contributions to its success,
through our own initiatives and creative activities and
through the development of regional cooperation within
the framework of multilateral and bilateral agreements.
In that context, I wish from this podium once again
not only to reaffirm the indispensable role of the
Organization in the implementation of the Dayton/Paris
Agreement and the Stability Pact, but also to reiterate my
gratitude for all the efforts, contributions and many
sacrifices made for Bosnia and Herzegovina. We have
witnessed in this past decade the capabilities and
efficiencies of international organizations, and especially
of the United Nations. At the same time, unfortunately,
we have noticed some weaknesses and imperfections that
endanger the role of the Organization as a vital and
irreplaceable Organization for the twenty-first century.
I believe that none of us has any doubts that the
United Nations is ready and able to pursue its noble
mission to continue to strengthen and develop its purpose
and ideals in the coming century. Even if the United
Nations has not achieved all of its goals, it was able to
safeguard global peace, initiate and make possible
sustainable development, appease many injustices
worldwide and, on top of all that, to come to very clear
visions about its own reforms.
The United Nations started reforming itself several
years ago but has not yet finished this task. This path
should indeed be vigorously pursued. I am of the view
that if the United Nations had the courage to change the
world, it can and must find the determination to change
itself more quickly and to adapt itself to face the
challenges of the next century. The millennium summit
could be envisaged as a great opportunity for heads of
State and Government of Member States meeting in the
year 2000 to verify and adopt a large part of these
reforms.
Bosnia and Herzegovina has thus far been to a
greater or lesser extent an object of consideration within
many international organizations and forums. The time
and the context that dictated such a position are
fortunately coming to an end. We are now becoming
aware of the necessity of
38


taking a more active, creative and responsible role in
international relations. That is why we observe with a more
critical eye the duties that we have taken on as a full
member of the family of nations, but that we have not yet
carried out or accomplished fully. Such an orientation is
more a result of the fact that we feel more self-confident
and are more and more trustful towards our friends and
partners in the United Nations and other international
organizations, forums and initiatives. An expression of this
is the decision taken by Bosnia and Herzegovina to reduce
its military expenses by 15 per cent in the hope of giving
an example to other nations.
Allow me to conclude this statement by quoting a
brilliant diplomat who once said, “People and States act
wisely only after they have exhausted all other
alternatives.”